Citation Nr: 1717624	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for psoriatic arthritis.

3.  Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for psoriasis, psoriatic arthritis, and rashes claimed as chloracne.

A May 2011 RO letter informed the Veteran his requested hearing with an RO decision review officer was scheduled for July 2011. The Veteran, however, opted for an informal conference instead, where he accepted a VA examination in lieu of the hearing. The examination was conducted in May 2012.

The Veteran and his wife testified at a Board video conference hearing in January 2014 before the undersigned. A transcript is associated with the claims file.  

In July 2014, the Board remanded the appeal for further development.

In March 2017, the Board received additional evidence from the Veteran for which he waived initial RO review and consideration. In light of the waiver, the Board may consider the evidence without the necessity for a remand. See 38 C.F.R. § 20.1304 (2016).


The Veteran submitted a claim for service connection for deterioration of the teeth in a January 2014 VA Form 21-4138. This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Accordingly, the Board does not have jurisdiction over the matter, and it is hereby referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran has current psoriasis that began during his military service.

2.  The Veteran has psoriatic arthritis due to psoriasis.

3.  The Veteran does not have current chloracne.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for psoriasis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for psoriatic arthritis, as secondary to service-connected psoriasis, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  Chloracne was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116(a), 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist 

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

VA satisfied its duty to notify by letters sent in September 2009 and December 2009. See 38 U.S.C.A. § 5103, (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C.A §5103A (West 2014); 38 C.F.R. §3.159 (2016). Here, the service treatment records, post-service treatment records, the May 2012 and October 2014 VA examination reports, as well as the May 2016 and December 2016 opinions are part of the claims file. He has not identified any outstanding records.

The May 2012 and October 2014 examination reports; and the May 2016 and December 2016 opinions include consideration of an accurate history and are definitive and supported by a rationale. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). The examiners found no current chloracne diagnosis, based on the examination findings and the Veteran's reports.

There was substantial compliance with the Board's remand instructions.  The AOJ attempted to get records from the Social Security Administration, but that administration reported that there were no records. The Veteran was invited to submit medical studies to which he had previously alluded, and he was afforded new examinations.

II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Certain chronic diseases (e.g., arthritis) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen. The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

Service connection may be established on a presumptive basis for chloracne if a veteran was exposed to an herbicide agent such as Agent Orange during service. See 38 C.F.R. §§ 3.307, 3.309. A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93. In general, for service connection to be granted, chloracne must be manifested to a degree of 10 percent or more at any time after service. See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(ii).

Psoriasis

Post-service private and VA treatment records consistently documented a psoriasis.  The May 2012 and October 2014 VA examination reports note a diagnosis of psoriasis in 1976.  Thus, the first element of direct service connection is met.

A May 4, 1972, service treatment record noted that the Veteran presented with a rash located on his buttocks that lasted for two days.  The treatment provider noted that it was treated with undecylenic cream.  Therefore, the second element of service connection is met.

In October 2009 and June 2010, the Veteran and his wife submitted statements reporting that the psoriasis began as little rashes during service in September 1970, worsening from 1974 to 1976.  He sought treatment from Dr. R in the 1980's, but those records have since been destroyed.  

In May 2012, the Veteran was afforded a VA dermatology examination.  The examiner noted the 1976 diagnosis, as well as the long history of psoriasis.  The examiner opined that the psoriasis was less likely than not caused by an in service event, based upon a lack of diagnosis in service and a normal separation examination.  

At the January 2014, video conference hearing the Veteran reported having a rash on his elbows and buttocks during service, which continued after separation.  He stated that he sought treatment for the rashes more than once during service.  He further testified that the current rash looked the same as the rash during service, but had worsened in severity.

In October 2014, the Veteran was afforded another VA dermatology examination to determine if the psoriasis was related to herbicide exposure.  The examiner acknowledged the numerous articles submitted by the Veteran in support of an association between Agent Orange and psoriasis.  However, the examiner opined that it was difficult to determine the validity of the articles and, thus, he could not refute them.  Ultimately, the examiner opined that he was unable to provide an opinion without resorting to mere speculation, due to a lack of medical knowledge.  Where an examiner reports an inability to provide a required opinion without speculation, an explanation is required as to whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional medical evidence that would permit the needed opinion to be provided. Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In May 2016, the Board obtained another expert medical opinion through the Veterans Health Administration (VHA).  The examiner noted the May 1972 service treatment record documenting reports of a rash, as well as the medication used to treat the condition.  He noted that the medication was not specific for treating psoriasis, but he could not determine with certainty whether the in-service rash was psoriasis based upon the descriptions provided by the Veteran and his wife.  Thus, the examiner opined that that the psoriasis was less likely than not due to exposure to Agent Orange.  

The Veteran's representative argued that this opinion was inadequate.

In December 2016, the Board obtained an independent medical opinion from outside VA.  The examiner determined that there was a greater than 50 percent probability that the Veteran had psoriasis.  However, he opined that the extensive evidence provided by the Veteran, as well as his own review of medical literature, did not support the existence of a causal relationship between Agent Orange and psoriasis.  The examiner demonstrated a careful and thorough review of the medical evidence submitted by the Veteran, but found that the articles and studies did not support general or specific causation of psoriasis by Agent Orange to a degree of 50 percent probability. He further cited the May 1972 report of an in-service rash, but failed to provide an opinion as to whether that rash was similar to the currently diagnosed psoriasis.   

Resolving all doubt in favor of the Veteran, the Board finds that service connection for psoriasis is warranted because the evidence satisfactorily establishes that the claimed disability originated during the Veteran's active service. In reaching this decision, the Board notes that the Veteran's lay statements, along with those of his wife, have consistently connected his reports of small rashes during service with more severe rashes immediately following his separation from service, which were diagnosed as psoriasis in 1976. Thus, he and his wife have credibly stated that the onset of his psoriasis occurred in service and that the symptoms have continued ever since.  

Although the examiners of record have opined that the Veteran's psoriasis was not incurred during service, these opinions are primarily based on the lack of an association between Agent Orange and psoriasis or the absence of treatment records.  Examiner have been unable or unwilling to comment on the Veteran's reports that the rash now identified as psoriasis was observed by him in service and since. Therefore, the opinions are not persuasive and they do not outweigh the credible lay evidence of record. The opinions do imply that if the rash in service had been psoriasis, it would be related to the currently diagnosed psoriasis. 
Although not specifically diagnosed with psoriasis during service, the Veteran was diagnosed and treated for a small rash. The Veteran has a current diagnosis of psoriasis and has testified that the psoriatic rashes have the same physical appearance as the in-service rash documented on May 1972. The Veteran is competent to report observable skin symptoms, including the appearance of a skin rash. See Kahana, supra. 

Based on the foregoing, the Board has determined that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for psoriasis is warranted. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.   

Psoriatic Arthritis

Service treatment records give no indication of any problems referable to later diagnosed psoriatic arthritis.

Multiple private treatment records between October 1998 and January 1999 show complaints of multiple joint pains and flares of arthritis, diagnosed as psoriatic arthritis.  Additionally, post-service VA treatment records have documented complaints of joint pain in the hands and lower extremities since October 2007. As discussed above, these treatment records also show treatment for concurrent symptoms of psoriasis. 

In a December 1998 private treatment record, a past treating physician, Dr. B, noted that the Veteran demonstrated severe plaque psoriasis, which covered approximately 75 percent of his body surface area. He stated that the Veteran displayed symptoms that were suggestive of arthritis and that he would "certainly suspect psoriatic arthritis, given his underlying severe psoriasis."  

In October 2011, the Veteran was afforded a VA examination for his joints. The examination report noted a history of psoriatic arthritis that affected multiple joints and required treatment.  

In May 2012, a VA examiner opined that the psoriatic arthritis was "not service connected," based on her finding that the psoriasis itself was unrelated to service. If follows that if the psoriasis was service connected, the psoriatic arthritis would be service connected on a secondary basis. 

As noted previously, the claims file contains private treatment records that show a diagnosis of psoriatic arthritis, which a treating physician has linked to the Veteran's, now service connected, psoriasis. The rationale that the psoriatic arthritis is due to the psoriasis is consistent with the remainder of the clinical record. Additionally, the December 2016 independent medical examiner noted that, based upon the Veteran's reports and medical treatment records, there was a greater than 50 percent probability that the Veteran had psoriatic arthritis.

Accordingly, after resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection is warranted for psoriatic arthritis as caused by a service connected disease. See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.310(a).

Chloracne 

The Veteran contends that has chloracne as a result of herbicide exposure during military service. 

Service treatment records are negative for findings of chloracne. As noted above, a May 1972 service treatment record documented treatment for a small rash on the buttocks, but this was not identified as chloracne.

VA treatment records show post-service treatment for psoriasis; but again contain no findings referable to chloracne.

In October 2009 and June 2010, the Veteran submitted statements in he noted treatment records describing his skin condition as "thick erythematous plaques that flaked and peeled," and asserted that they were similar to chloracne, which was described as "thicker skin that flakes and peels."  He further reported that his rashes occurred in locations similar to typical chloracne rashes (i.e. cheekbones, behind the ears, along the arms).

At the VA dermatology examinations in May 2012 and October 2014, there was no findings or diagnosis of chloracne. 

The December 2016 independent medical examiner stated that although chloracne could occur in similar body parts as psoriasis, the lesions had a completely different appearance.   He opined that there was less than a 50 percent probability that the Veteran had chloracne.  He reasoned that neither the clinical documentation, nor the Veteran's descriptions, of the rashes was consistent with typical diagnoses of chloracne.  The examiner noted the Veteran's June 2010 statement, but explained that chloracne would not be thickened, flaking, peeling, or covering 85 percent of the body surface.   

This record does not show a diagnosis of chloracne at any time during the appeal period. While the Veteran is competent to report symptoms and observations; he lacks the necessary medical expertise to say that what he observed was diagnostic of chloracne. The opinions of the medical experts are highly probative in this regard and outweigh the Veteran's opinions as to the proper diagnosis for his skin condition. The symptoms which the Veteran contends support a diagnosis of chloracne have been noted by clinical providers, but attributed to diagnoses other than chloracne, such as psoriasis, by those providers.


There is no indication that the Veteran has been diagnosed with an additional, separately manifested skin disability. Absent a showing of a current disability, service connection cannot be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  A current disability is one shown at some time during the period beginning proximate to the date of claim.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013). In this case, there is no evidence of a chloracne diagnosis throughout the appeal period. As such, the criteria for establishing service connection for chloracne have not been met. 38 C.F.R. § 3.303.

As such, the preponderance of the evidence is against service connection for chloracne. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

1.  Entitlement to service connection for psoriasis is granted.

2.  Entitlement to service connection for psoriatic arthritis, secondary to psoriasis, is granted

3.  Entitlement to service connection for chloracne is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


